Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 01/04/2022, the Examiner acknowledges the following: 
Claims 1, 2, 3, 7, 8, 11 – 16 were not amended. 
Claim 1 – 9 and 11 – 16 were amended and the amendment overcome the previous Double Patent rejection over Applicant previous applications 15/671227 (great grandparent) and 16/055377 (grandparent). The previous rejections under Double Patent are withdrawn by the Examiner.
Claim 10 was canceled by Applicant.
Currently, claims 1 – 16 are pending. Claim 10 was canceled by Applicant; therefore, claims 1 – 9 and 11 – 16 are being examined on the merits.

Allowable Subject Matter
3.	Claims 1 – 9 and 11 – 16 (renumbered as 1 – 15) are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,  
A photoelectric conversion (Machida – US 2005/0098797 A1 – art from the IDS) device, comprising a light-receiving element that including a first semiconductor region of a first conductivity type for forming a light-receiving portion; a second semiconductor region of a second conductivity type formed on a surface of the first semiconductor region; and a gate electrode formed near the second semiconductor region above the surface of the first semiconductor region through an insulator, wherein the light-receiving element allows control of a state of the surface of the first semiconductor region below the gate electrode between two states consisting of an inversion state and an accumulation state by switching a voltage applied to the gate electrode, wherein a channel formed in the inversion state in the first semiconductor region below the gate electrode is electrically connected to the second semiconductor region and, further comprising reset means for initializing the second semiconductor region; and amplifying means for generating an amplification signal based on a signal of the second semiconductor region, wherein the gate electrode is formed of polysilicon. Even though Machida teaches several features of the current invention such as a photoelectric conversion device that receives light and which includes a first semiconductor region, a second semiconductor region, a gate electrode an amplifying means, it fails to disclose or to suggest the combination of limitations as in the amended independent claims 1 and 16. The prior art also teaches a solid-state imaging device (Ammo – US 10,044,962 B2 – art from the IDS) that includes 
Even though, the prior art teaches some features of the instant application such as a photoelectric conversion device that receives light and which includes a first semiconductor region, a second semiconductor region, a gate electrode an amplifying 
Regarding Claim 1, Makida combined with Ammo and Inaba fails to explicitly disclose “An imaging device, comprising: a semiconductor layer including a first surface side and a second surface side, wherein the first surface side is opposite to the second surface side; a first photoelectric conversion portion in the semiconductor layer; a first transfer transistor at the first surface side; a first floating diffusion region in the semiconductor layer; and an amplifying transistor below the first surface side, wherein the amplifying transistor includes a fin type gate electrode, the first photoelectric conversion portion and the first transfer transistor are in a first region of the imaging device, and the amplifying transistor is in a second region of the imaging device”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 9 and 11 – 15: claims 2 – 9 and 11 – 15 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art. On the other hand, they add new limitations to claim 1 that are not taught by the prior art either. Therefore, claims 2 – 9 and 11 – 15 are allowable for the same reasons as claim 1.
Regarding Claim 16, Makida combined with Ammo and Inaba fails to explicitly disclose “An electronic apparatus, comprising: a semiconductor layer including a first surface side and a second surface side, wherein the first surface side is opposite to the second surface side; a photoelectric conversion portion in the semiconductor layer; a transfer transistor at the first surface side; a  floating diffusion region in the semiconductor layer; and an amplifying transistor below the first surface side, wherein the amplifying transistor includes a fin type gate electrode, the photoelectric conversion portion and the transfer transistor are in a first region of the electronic apparatus, and the amplifying transistor is in a second region of the imaging device”. Therefore, as discussed above, claim 16 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697